Case 2:20-cv-00096-JRG-RSP Document 8 Filed 05/05/20 Page 1 of 1 PageID #: 112



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-00096-JRG-RSP
Name of party requesting extension: Fujitsu America, Inc.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 4/24/2020
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 06/15/2020 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Stevenson Moore V
            State Bar No.: 24076573
            Firm Name: Ni, Wang, & Massand, PLLC
            Address: 8149 Walnut Hill Lane
                         Ste. 500
                         Dallas, Texas              75231
            Phone: 972 331 4600
            Fax: 972 314-0900
            Email: smoore@nilawfirm.com
                  A certificate of conference does not need to be filed with this unopposed application.
